 
Exhibit 10.1
 
FIRST AMENDMENT
TO
LOAN AGREEMENT
 
This First Amendment to Loan Agreement is entered into as of August 23, 2011
(the “Amendment”), by and between AGILITY CAPITAL II, LLC (“Agility”) and
ACCELERIZE NEW MEDIA, INC. (“Borrower”).
 
RECITALS
 
Borrower and Agility are parties to that certain Loan Agreement dated as of
January 3, 2011 (the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.         Section 1.(a) of the Agreement is amended in its entirety to read as
follows:
 
(iii)           Additional Advance of $100,000 upon execution of this Amendment
and issuance of replacement warrant.
 
2.         Section 1.(b) of the Agreement is amended in its entirety to read as
follows:
 
(b)           Interest; Payments.  Borrower shall pay interest on the
outstanding principal balance of the Advances at a fixed rate per annum equal to
Twelve Percent (12.0%).  Interest shall be calculated on the basis of a 360-day
year for the actual number of days elapsed, shall accrue from the date of the
Advance and continue until the Advances have been repaid, and shall be payable
in arrears on the first day of each month until the Advances have been
repaid.  Beginning January 1, 2012, and on the first day of each month
thereafter, Borrower shall pay to Agility, all accrued but unpaid interest and
$30,000 on account of principal.  On the Maturity Date, all amounts outstanding
under this Agreement shall be due and payable.  Any partial month shall be
prorated on the basis of a 30-day month based on the actual number of days
outstanding.   All payments made to Agility shall be made via a bank electronic
funds transfer (EFT) or automated clearing house (ACH) transfer.
 
3.         Section 1.(e) of the Agreement is amended to read as follows:
 
(e)           Maturity Date.  All amounts outstanding hereunder are due and
payable on December 31, 2012 (the “Maturity Date”).  Borrower may prepay all or
any part of the Advance without penalty or premium, but may not reborrow any
amount repaid.
 
4.         Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Agility under the Agreement, as in effect prior to the date
hereof.
 
5.         Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, no Event of Default has occurred and is continuing.
 
6.         This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
7.         As a condition to the effectiveness of this Amendment, Agility shall
have received, in form and substance satisfactory to Agility, the following:
 
(a)           this Amendment, duly executed by Borrower;
 
(b)           a fee of $7,500;
 
(c)           an officer’s certificate and resolutions;
 
(d)           a new, replacement Warrant to Purchase Stock in the form attached;
and
 
(e)           such other documents, and completion of such other matters, as
Agility may reasonably deem necessary or appropriate.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

 
BORROWER:
ACCELERIZE NEW MEDIA, INC.
                      By: /s/ Brian Ross                Title: CEO             
       
AGILITY:
AGILITY CAPITAL II, LLC
                      By: /s/ Jeffrey Carmody                Title: Managing
Director   

 
 
2

--------------------------------------------------------------------------------

 
 
CORPORATE BORROWING CERTIFICATE




Borrower:  ACCELERIZE NEW MEDIA,
INC.                                                                                                                                
Agility:  Agility Capital II, LLC


I hereby certify as follows, as of August 23, 2011:
 
1.  I am the Secretary, Assistant Secretary or other officer of the
Borrower.   My title is as set forth below.


2.  Borrower’s legal name is set forth above.  Borrower is a corporation
existing under the laws of the state of its incorporation.
 
 
3. The Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated previously
delivered to Agility remains in full force and effect.  Except for such attached
amendments, such Certificate of Incorporation has not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.


4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:


Name
 
Title
 
Signature
 
Authorized to
Add or Remove
Signatories
Brian Ross                                           
 
CEO                                           
 
/s/ Brian Ross 
 
 
X
Damon Stein                                           
 
General Counsel/Secretary 
 
/s/ Damon Stein 
 
 
X
           
 
o
           
 
o



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:


Borrow Money.  Borrow money from Agility Capital II, LLC (“Agility”).
Execute Loan Documents.  Execute the First Amendment to Loan Agreement and any
other documents Agility request.
Grant Security.  Grant Agility a security interest in any of Borrower’s assets.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements they believe to be necessary to
effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.
 

    By:  /s/ Brian Ross  
 
 
Name:  Brian Ross       Title:  CEO  

 
*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
 
I, the General Counsel/Secretary of Borrower, hereby certify as to paragraphs 1
through 5 above, as
          [print title]
of the date set forth above.
 

    By:  /s/ Damon Stein  
 
 
Name:  Damon Stein   Title:  General Counsel/Secretary      

 
 
2